­UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For fiscal year ended: December 31, 2009 Commission File Number: 000-51180 Global Green Matrix Corp. (formerly Poly-Pacific International Inc.) (Exact Name of the Registrant as Specified in its Charter) Alberta, Canada (Jurisdiction of Incorporation or Organization) 943 Canso Drive Gabriola, BC, V0R 1X2 (Address of Principal Executive Offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: Commonshares, no par value (Title of Class) Preferredshares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: NONE The number of outstanding shares of each of the issuer's classes of capital or common shares as of the close of the period covered by the annual report: 5,844,722 Common Shares and 0 (zero) Preferred Shares Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:No:  Indicate by check mark which financial statement item the registrant has elected to follow: Item 17:Item 18:  Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable 1 TABLE OF CONTENTS EXPLANATORY NOTE REGARDING FORM 20-F 5 GENERAL 5 FORWARD LOOKING STATEMENTS 5 PART I 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 6 A. Directors and Senior Management 6 Table 1.1Company Directors and Officers 6 B. Advisers 6 C. Auditors 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIME TABLE 6 ITEM 3. KEY INFORMATION 7 A. Selected Financial Data 7 Table 3.1Summary of Financial Statements in United States GAAP 7 Table 3.2Effects of Currency Translation and Conversion 8 B. Capitalization and Indebtedness 8 C. Reasons for the Offer and Use of Proceeds 8 D. Risk Factors 8 ITEM 4. INFORMATION ON THE COMPANY 10 A. History and Development of the Company 10 B. Business Overview 11 2 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 12 Company's Critical Accounting Policies A. Operating Results 18 Table 5.1Summary of Operations 18 B. Liquidity and Capital Resources 19 D. Trend Information 21 E. Off Balance Sheet Arrangements 21 F. Tabular Disclosure of Contractual Obligations 21 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 21 A. Directors and Senior Management 21 B. Compensation 23 C. Board Practices 27 D. Employees 27 E. Share Ownership 27 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 28 A. Major Shareholders 28 B. Related Party Transactions 28 C. Interests of Experts and Counsel 28 ITEM 8. FINANCIAL INFORMATION 29 A. Consolidated Financial Statements and Other Financial Information 30 Consolidated Financial Statements for December 31, 2009, 2008 and 2007 30 B. Significant Changes 30 ITEM 9. THE OFFER AND LISTING 52 Table 9.1History on TSX Venture Exchange (in Canadian Dollars) 52 ITEM 10. ADDITIONAL INFORMATION 53 A. Share Capital 53 Common Shares 53 Preferred Shares 54 Stock options 54 B. Memorandum and Articles of Association 56 C. Disclosure controls and Procedures update D. Material Contracts 57 E. Exchange Controls 57 F. Taxation 59 G. Dividend and Paying Agents 60 H. Statement by Experts 60 I. Documents on Display 60 J. Subsidiary Information 61 3 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 63 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 63 PART II 63 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 63 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 63 ITEM 15. CONTROL AND PROCEDURES 63 ITEM 16. RESERVED 63 A. Audit Committee Financial Expert 63 B. Code Of Ethics 63 C. Principal Accountant Fees And Services 63 D. Exemption From Listing Standards For Audit Committees 64 E. Purchases Of Equity Securities By The Issuer And Affiliated Persons 64 PART III 64 ITEM 17. FINANCIAL STATEMENTS 64 ITEM 18. FINANCIAL STATEMENTS 64 ITEM 19. EXHIBITS 65 SIGNATURE 66 4 EXPLANATORY NOTE REGARDING FORM 20-F/A This Form 20-F/A is being filed for the years ended December 31, 2009, 2008, and 2007, to addItem 15, "Controls and Procedures".There are no other revisions to this filing. GENERAL Unless the context otherwise requires, the "Registrant" means Poly-Pacific International Inc. and the "Company" means the Registrant. The Registrant uses the Canadian dollar as its reporting currency. Unless otherwise indicated, all references in this document to "dollars" or "$" are expressed in Canadian dollars. Also, see Item 3 "Key Information" Table 3.2 for more detailed currency and conversion information. FORWARD LOOKING STATEMENTS Some of the statements contained in this Report that are not historical facts, including, statements made in the sections entitled Item 3-"Key Information," Item 4-"Information on the Company," “New Opportunities/Direction for the Company,” and Item 5-"Operating and Financial Review and Prospects," are statements of future expectations and other forward-looking statements that are based on management's current views and assumptions and involve known and unknown risks and uncertainties that could cause actual results, performance or events to differ materially from those expressed or implied in the statements. Actual results, performance or events may differ materially from those in the statements due to, without limitation, (i) general economic conditions, (ii) performance of financial markets, (iii) interest rate levels, (iv) currency exchange rates, (v) changes in laws and regulations, (vi) changes in the policies of central banks and/or foreign governments, and (vii) competitive factors, in each case on a global, regional and/or national basis. See Item 5-"Operating and Financial Review and Prospects." The forward looking statements contained herein are based on the Company's assumptions regarding world economic and market conditions the price and supply of raw materials. Among the factors that have a direct bearing on the Company's future results of operations and financial conditions are the successful development of the Company's projects and a change in government regulations, leverage and debt service, competition, cost of certain raw materials, currency fluctuations and restrictions, technological changes, and other factors discussed herein. The Company's actual results of operations may vary significantly from the performance projected in the forward looking statements. 5 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS A. Directors and Senior Management Table 1.1—Company Directors and Officers Name Position Business Address Randy Hayward President, Acting Chief Executive officer and Acting Chief Financial Officer and Director 943 Canso Drive Gabriola, British Columbia,V0R 1X2 Greg Pendura Director Edmonton, AB, CAN Richard Orate Director Greenwich, CT, USA Philip Kempis Director New York, NY, USA B. Advisers The Company banks with the Bank of Nova Scotia (ScotiaBank) at 11508 Jasper Avenue, Edmonton, Alberta T5K 0M8. The telephone number for the ScotiaBank is 780-448-7930.The Company’s Canadian corporate legal advisor is Roy Hudson who is a partner in Davis LLP. The address for Davis LLP is 1500 Livingston Place, 1000-250 2nd St. SW. Calgary, Alberta, Canada, and T2P. The telephone number for Roy Hudson is 403-698-8708. C. Auditors The Company’s auditor is K.R. Margetson Ltd. located at 5588 Inlet Avenue, Sechelt, British Columbia, Canada V0N 3A1.The audit contact partner is Keith Margetson, C.A. and C.P.A. ITEM 2. OFFER STATISTICS AND EXPECTED TIME TABLE Not applicable. 6 ITEM 3. KEY INFORMATION A. Selected Financial Data The selected financial data set forth below have been derived from our audited financial statements. Our financial statements for fiscal years ended December 31, 2009, 2008 and 2007 have been audited by K.R.Margetson Ltd.Financial statements for fiscal years ending December 31, prior to 2007 have been audited by Collins Barrow Edmonton LLP, Chartered Accountants. The selected financial data should be read in conjunction with and are qualified by reference to the Financial Statements and notes thereto for the years ended December 31, 2009 and 2008 included elsewhere in the Exhibits to this Report. Our financial statements have been prepared in accordance with the standards of the Public Company Accounting Oversight Board (PCAOB) pursuant to generally accepted accounting principles (GAAP) in the United States. All amounts are shown in Canadian dollars, unless otherwise specified. Table 3.1—Summary of Financial Statements in United States GAAP Summary of annual financial statements for the prior five years are presented in this table. All amounts are shown in Canadian dollars and prepared in accordance with U.S. GAAP.The summaries for 2008, 2007, 2006, 2005 and 2004 are taken from the audited financial statements included elsewhere in this report. Global Green Matrix Corp. Yearended 31/12/2009 Yearended 31/12/2008 Yearended 31/12/2007 Yearended 31/12/2006 Yearended 31/12/2005 Total Consolidated Revenues Total Operating Expenses Income tax expense (recovery) Net Loss Discount on Redemption of Preferred Shares Net Income (Loss) available to Common Shareholders Net Income (Loss) per share Diluted Earnings (Loss) per share Total Assets Long term obligations Additional Paid in Capital Accumulated Comprehensive Income Common Shares Capital Preferred Shares Capital Accumulated Deficit Total Shareholders Equity Common Shares outstanding Weighted Average – Diluted Shares 7 Table 3.2Effects of Currency Translation and Conversion The following tables set forth: (i) the rates of exchange for the Canadian dollar, expressed in U.S. dollars, in effect at each of the periods indicated; (ii) the average exchange rates in effect on the last day of each period; (iii) the high and low exchange rate during such periods, in each case based on the noon buying rate in New York City for cable transfers in Canadian dollars as certified for customs purposes by the Federal Reserve Bank of New York; (iv) annual prices based for the period January 1 to December 31 yearly; and (v) monthly prices based for the first to last reported day each month for the most recent six months, and quoted in U.S. dollars. Annual Periods Rate at end of period Average rate during period High Rate Low Rate Monthly Periods May/10 Apr/10 Mar/10 Feb/10 Jan/10 Dec/09 Rate at end of period Average rate during period High Rate Low Rate On June 30, 2010, the noon buying rate in New York City for cable transfer in Canadian dollars as certified for customs purposes by the Federal Reserve Bank of New York as $.9429 USD $1.00 CDN. B. Capitalization and Indebtedness Capitalization of Global Green Matrix Corp. in Canadian Dollars Description Authorized Balance atDecember 31, 2009 Debentures N/A Common Shares Unlimited (5,844,722issued and outstanding as of December 31, 2009) C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors The following is a brief discussion of those distinctive or special characteristics of the Company's operations and industry which may have a material impact on the Company's business development, or constitute risk factors in respect of the Company's financial performance. We are authorized to issue preferred shares which, if issued, may reduce the price of the common shares. Although no preferred shares are currently issued and outstanding, our directors are authorized by our Articles of Incorporation, as amended, to issue preferred shares in series without the consent of our shareholders. Our preferred shares, if and when issued, may rank senior to common shares with respect to payment of dividends and amounts received by shareholders upon liquidation, dissolution or winding up. The issuance of preferred shares in series and the preferences given the preferred shares must be made by a Resolution of Directors, but do not need the approval of our shareholders. The existence of rights, which are senior to common shares, may reduce the price of our common shares. 8 Because we do not have a compensation committee, shareholders will have to rely on the entire board of directors, one member of which is not independent, to perform this function. We do not have a compensation committee comprised of independent directors.Indeed, we do not have a compensation committee.This function is performed by the board of directors as a whole in respect of compensation of officers of the corporation.Mr. Randy Hayward, President as a member of the board of directors is not an independent directors.The Board of Directors does not have a formally appointed compensation committee, but performs this function as a whole in respect of compensation of officers of the corporation, with any officer who is also a director being excluded from the deliberations of the other directors in respect of that officer’s compensation.Thus, there is a potential conflict in that board members who are not independent may participate in discussions concerning management compensation other than their compensation and other issues that may affect management decisions. Penny Stocks. Because our common shares are a penny stock, trading in the common shares involves increased risks­­ concerning price fluctuation, additional disclosure requirements and a lack of a liquid market. Our shares will be "penny stocks" as that term is generally defined in the Securities Exchange Act of 1934 to mean equity securities with a price of less than $5.00.Our shares thus will be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. Under the penny stock regulations, a broker-dealer selling a penny stock to anyone other than an established customer or accredited investor must make a special suitability determination regarding the purchaser and must receive the purchaser's written consent to the transaction prior to the sale, unless the broker-dealer is otherwise exempt. Because of these regulations, broker-dealers may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in the secondary market and have the effect of reducing the level of trading activity in the secondary market.These additional sales practice and disclosure requirements could impede the sale of our securities.This lower trading volume can cause price fluctuations.In addition, the liquidity for our securities will be decreased, with a corresponding decrease in the price of our securities.Accordingly, our shareholders will, in all likelihood, find it difficult more to sell their securities. Because a portion of convertible debentures issued in 2003 remains outstanding as at the date of thisreport, there is a potential for some dilution in share values. The holders of the $127,500 in convertible debentures outstanding as at the date of thisreport might decide to act on the conversion if the common shares value rises above the conversion price.If this event was to occur it would have the effect of diluting the earnings per share by about 0.2% which could decrease the value of the Company’s common shares.This amount is comprised of $102,000 in principal and $25,500 in accrued interest. 9 ITEM 4. INFORMATION ON THE COMPANY A. History and Development of the Company The Company had changed its name to Global Green Matrix Corp. (referred to as “Global Green”) from Poly-Pacific International Inc. on February 25, 2010.Global Green is an innovator in eco-friendly solutions to Industrial Waste by-products.The Company is actively pursuing the reclamation of industrial polymers throughout the world. The significance and importance of recycling and reclaiming industrial waste has become an important global issue. Poly-Pacific is focused on benefiting our planet by exploring and pursuing new environmentally sound methods and technologies in recycling, while creating significant value for our shareholders as the leading company in the reclamation sector. In the past, the Company’s wholly owned subsidiary, Poly-Pacific Technologies Ltd. (“PPT”) was a key player in the Green Industry and a leading manufacturer of plastic media blast and plastic lumber.PPT produced plastic media blast from scrap plastic designed for the rapid removal of paints and coatings from sensitive surfaces that could be used on aircrafts, automobiles, composites, and electronic components.Plastic media blast was a proven, environmentally friendly alternative to harsh chemical stripping agents and other hard abrasive materials.In addition, the Company had another owned subsidiary, Everwood Agricultural Products International Inc. (“Everwood”), which recycled the spent media and disposed plastic containers into plastic lumber for the agricultural industry. At December 31, 2006, as a result of continued losses and Everwood’s inability to obtain an adequate supply of raw materials to make posts and attain cost-efficient production, the Company decided to permanently cease its operations in St. Thomas, Ontario, in order to manage costs and to focus its efforts in the plastic media market and to develop the McAdoo Nylon Reclamation Project in Kingston, Ontario. On November 1, 2007, due to the continuing losses as a result of decreasing market share and lack of demand for plastic media, the Company announced the closure of its wholly owned subsidiary, Poly-Pacific Technologies Inc. and its operations in Ontario, California. On July 8, 2008, the Company completed a feasibility study on the McAdoo landfill site in Kingston, Ontario.The McAdoo landfill site proved not to be economically.Then on November 10, 2008, the Company had signed a License Agreement with Energy Quest Inc. Under the terms of this agreement, the Company will have the exclusive rights to commercialize and/or or manufacture, market and distribute Energy Quest's Gasification Technologies in the People's Republic of China, which includes Mainland China, Hong Kong and Macau. On February 25, 2010, the Company changed its name to Global Green Matrix Corp. from Poly-Pacific International Inc. and consolidated its common shares on the basis of one (1) new post consolidation share for every fifteen (15) pre consolidation common shares.The significance and importance of recycling and reclaiming industrial waste has become an important global issue. Global Green is focused on benefiting our planet by exploring and pursuing new environmentally sound methods and technologies in recycling. Stock listing Information: As discussed above, Global Green Matrix Corp. is a junior industrial company that was first listed in Canada in 1995 and trades as a Tier 1 company on the TSX Canadian Venture Exchange (TSX-V:GGX).Poly-Pacific was also listed on the USA on December 30, 2005, on the NASDAQ Over The Counter Bulletin Board (OTCBB: GGXCF.OB), on the Frankfurt Stock Exchange in January 2007 (POZG.F), and the Berlin Stock Exchange (AOLGDN) also in January 2007. The address of our principal executive offices is 943 Canso Drive, Gabriola, British Columbia, V0R 1X2:(604) 324-2110.The name and address of our registered agent in Canada is:Davis LLP, Livingston Place, 1000-250 2nd St. SW, Calgary, Alberta, T2P 0C1. 10 B. Business Overview Since inception, the Company has worked to refine its MultiCut ™ plastic blasting media by developing the technology to provide consistent, high quality products for military, commercial and industrial customers. As worldwide demand for plastic blast media declined coupled with rising costs and declining demand for plastic media, management at Global Green has concluded that being a manufacturer of plastic blast media is no longer economically viable. Recognizing this, they have made the decision to redirect the company from being a buyer of plastics to being a provider of the commodity. Global Green has a long history in recycled plastics, purchasing the majority of its scrap plastic from China. As such, it has identified the worldwide shortage in certain types of plastics, specifically petroleum based polymers. As a result of this decision, the company is had focused its efforts in the reclamation of polymers, specifically nylon, that have strategically been buried in landfill sites around the world. Utilizing its expertise in the recycling of plastics, Global Green has sought out several landfill sites in North America that contain vast quantities commercial grade of nylon. These nylon deposits were as a result of over-production by the various manufactures during the 1950’s, 60’s and 70’s. Nylon, being a synthetic fibre, takes hundreds of years to decompose. Nylon which was deposited underground thirty to forty years ago will still retain most of its virgin commercial value. As a commodity, nylon is one of the most popular polymers in use today. When first invented in the 1940’s, nylon was mainly used for parachutes, toothbrushes and stockings. Nylon was also a principle component in the manufacturing of automotive tires up until the 1960’s. Today, nylons largest market, motor vehicles, accounted for 45% of total demand. Other major markets include electrical and electronics, consumer and institutional goods, packaging and industrial products. Advances in the motor vehicle market will fuel gains, as nylon will continue to penetrate new applications in engine and mechanical areas. Electrical and electronic markets will be bolstered by gains in wire, cable and electronic component uses. Worldwide nylon demand is estimated to increase by 40% by 2015. With growing landfill sites becoming a worldwide problem, landfill reclamation projects provided Global Green with a unique opportunity to assist in cleaning our environment, while earning revenue for the Company and enhancing shareholder value. The Company will continue to pursue its business model to include the reclamation of landfill sites and industrial polymer fibre throughout North America.The first property to be assessed was the McAdoo Landfill Site in the City of Kingston, Ontario.The feasibility study for McAdoo which was completed in 2008 proved to be economically unviable, however, the company was able to gain experience and knowledge that it will be able to leverage in other properties it continues to assess. Currently, the Company is investigating various environmental and other business opportunities to enhance shareholder value. Property, Plants and Equipment Not applicable 11 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS Nature of Business Poly-Pacific International Inc. was incorporated under the Alberta Business Corporations Act on October 25, 1995.On February 25, 2010, the Company changed its name to Global Green Matrix Corp. (“Global Green”) or the “Company”. Global Green is focused on exploring and pursuing new environmentally sound methods and technologies in recycling, and in particular, the reclamation sector. Going Concern These financial statements have been prepared in accordance with U.S. generally accepted accounting principles on a going concern basis, which presumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company incurred a net loss for the year ended December 31, 2009 of $930,892 with a total accumulated deficit of $10,109,498.There is substantial doubt about the Company’s ability to continue as a going concern.The Company’s continuation as a “going concern” is dependent upon its ability to achieve profitable operations, upon the continued financial support of its shareholders and upon its ability to obtain additional financing or equity.Management is implementing a plan to obtain additional equity financing in amounts sufficient to sustain operations.The outcome of this matter cannot be determined at this time. These financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern. Significant Accounting Policies Basis of Presentation These financial statements have been prepared in accordance with accounting principles generally accepted in the United States (U.S. GAAP).All amounts herein are expressed in Canadian dollars unless otherwise noted.These financial statements conform in all material respects with Canadian generally accepted accounting principles (“Canadian GAAP”), except as discussed in Note 12. Consolidation In 2007, the Company had two wholly owned subsidiaries, Everwood Agricultural Products International Inc. (“Everwood”) and Poly-Pacific Technologies Inc. (“PPT”).As discussed in Note 11, these companies have been classified as discontinued operations, the Company no longer has control over their operations and the accounts of those entities are not included in these financial statements. Cash and cash equivalents The Company considers all highly liquid investments and short term debt instruments with original maturities of three months or less to be cash equivalents.As at December 31, 2009 and 2008, there were no cash equivalents.All amounts were deposited in accounts that were federally insured. 12 Measurement uncertainty The preparation of financial statements is in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition Revenue is recorded when significant risks and rewards of ownership have been transferred to the customer.Revenues are recognized only when title to the products transfers, the amount is fixed and determinable, evidence of an agreement exists, there is reasonable assurance of collection of the sales proceeds, the Company has no future obligations and the customer bears the risk of loss. Equipment Equipment is recorded at cost and amortized over its estimated useful life.Amortization is calculated at the following annual rates: Computer equipment -30% declining balance Office equipment -20% declining balance Fair Value Measurements Effective January 1, 2008, the Company adopted Financial Accounting Standards Board (“FASB”) Accounting Standards Code (“ASC”) topic 820 “Fair Value Measurements and Disclosures” (formerlyFAS 157), for all financial instruments and non-financial instruments accounted for at fair value on a recurring basis.ASC 820 establishes a single definition of fair value and a framework for measuring fair value, sets out a fair value hierarchy to be used to classify the source of information used in fair value measurement and expands disclosures about fair value measurements required under other accounting pronouncements. It does not change existing guidance as to whether or not an instrument is carried at fair value. The Company defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities, which are required to be recorded at fair value, the Company considers the principal or most advantageous market in which the Company would transact and the market-based risk measurements or assumptions that market participants would use in pricing the asset or liability, such as inherent risk, transfer restrictions and credit risk.The Company has adopted ASC 825, “Financial Instruments”, which allows companies to choose to measure eligible financial instruments and certain other items at fair value that are not required to be measured at fair value.The Company has not elected the fair value option for any eligible financial instruments. 13 Financial Instruments Fair Value: The fair value of cash and cash equivalents, loan receivable and accounts payable and accrued liabilities were estimated to approximate their carrying values due to the immediate short-term maturity of these financial instruments.The convertible debentures are being carried at amortized value on the balance sheet but were recognized at fair value at the date of issuance. Risks: Financial instruments that potentially subject the Company to credit risk consist principally of cash. Management does not believe the Company is exposed to significant credit risk. The Company’s convertible debentures payable are subject to interest rate price risk.Management believes the degree of risk to be insignificant. The Company is subject to currency risks, which management believes are insignificant. The accompanying financial statements do not include any adjustments that might result from the eventual outcome of the risks and uncertainties described above. Impairment of Long-Lived Assets The Company reviews, at least annually, the carrying values of long-lived assets for existence of facts or changes in circumstances that might indicate a condition of impairment.If estimates of undiscounted cash flows expected to result from the use of an asset and its eventual disposition are less than the carrying amount then the carrying amount of the asset is written down to its fair value. Translation of Foreign Currency The functional currency of the Company is the Canadian dollar.Foreign currency balances are translated into Canadian dollars as follows: Monetary assets and liabilities of are translated into Canadian dollars at the rate of exchange in effect at the balance sheet date.Revenue and expense items are translated at average rates of exchange in effect at the respective transaction months.The resulting exchange gains or losses are included in earnings.Non-monetary assets and liabilities, arising from transactions denominated in foreign currencies, are translated at rates of exchange in effect at the date of the transaction. Comprehensive Income In accordance with ASC topic 220 “Comprehensive Income” (formerlyFAS130), comprehensive income (loss) consists of net income and other gains and losses affecting stockholder's equity that are excluded from net income, such as unrealized gains and losses on investments available for sale, foreign currency translation gains and losses and minimum pension liability.Other comprehensive income all represented foreign currency translation adjustments. 14 Deferred Taxes The Company accounts for and measures deferred tax assets and liabilities in accordance with the asset and liability method.Under this method, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be reversed or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the date of enactment of the change.When the future realization of income tax assets does not meet the test of being more likely than not to occur, a valuation allowance in the amount of the potential future benefit is taken and no net asset is recognized. Stock-Based Compensation Plan Effective January 1, 2006, the Company adopted ASC topic 718 “Stock Compensation” (formerly FAS 123(R) This accounting standard requires the Company to recognize in the income statement the grant date fair value of share-based compensation awards granted to employees over the requisite service period.Compensation expense recognized reflects estimates of award forfeitures and any change in estimates thereof are reflected in the period of change.The risk-free interest rate assumption is based upon observed interest rates appropriate for the expected term of the Company’s employee stock options.The Company used its historical volatility as a basis to estimate the expected volatility assumption used in the Black-Schools model consistent with ASC 718. The Company has not paid any dividends on common stock since its inception and does not anticipate paying dividends on its common stock in the foreseeable future.The expected life of employee stock options is based on historic forfeiture rates.Transactions in which goods and services are received from non employees in exchange for the issuance of shares are accounted for on the basis of the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measured. Net Income (loss) Per Common Share Net income (loss) per common share is calculated using the weighted average number of common shares outstanding during the period.Diluted net income (loss) per common share is calculated using the treasury stock method which uses the weighted average number of common shares outstanding during the period and also includes the dilutive effect of potentially assumable common shares.Dilutive net income (loss) per share on the potential exercise of the equity-based financial instruments is not presented where the effect is anti-dilutive. General and Administrative General and administrative costs consist primarily of office expenses, management salaries, administrative salaries, consulting fees and other expenses. 15 Derivative Instruments The Company follows ASC topic 815, “Derivatives and Hedges”. This standard established accounting and reporting requirements for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities.In general, this standard requires that an entity recognize all derivatives as either assets or liabilities in the balance sheet and measure those instruments at fair value. If certain conditions are met, a derivative may be specifically designated as a hedge, the objective of which is to match the timing of gain or loss recognition on the hedging derivative with the recognition of (I) the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk or (ii) the earnings effect of the hedged forecasted transaction. For a derivative not designated as a hedging instrument, the gain or loss is recognized in income in the period of change.The Company has not entered into derivative contracts to hedge existing risks or for speculative purposes. This standard also recognizes instances where derivatives, including embedded derivates, may be recognized as equity.The Company follows sub-topic 815-40, “Contract in entity’s own entity” whichsets forth conditions which must be met where contracts requiring settlement in shares are recorded as equity instruments.The Company issues share units, which include both a share and an embedded warrant.Under this standard the shares and warrants are bifurcated and recorded on a proportionate fair value basis. Recent Pronouncements In June 2009, the FASB issued new accounting standards (FAS 166 and 167) amending the accounting and disclosure requirements for transfers of financial assets. This accounting standard requires greater transparency and additional disclosures for transfers of financial assets and the entity’s continuing involvement with them and changes the requirements for derecognizing financial assets. In addition, it eliminates the concept of a qualifying special-purpose entity (“QSPE”). This accounting standard is effective for financial statements issued for fiscal years beginning after November 15, 2009. The Company has not completed the assessment of theimpact this new standard will have on the Company’s financial condition, results of operations or cash flows. In October 2009, the FASB published ASU 2009-13, “Revenue Recognition” (Topic 605) “Multiple Deliverable Revenue Arrangements”, which addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit. Specifically, this guidance amends the criteria in Subtopic 605-25, “Revenue Recognition-Multiple-Element Arrangements”, for separating consideration in multiple-deliverable arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (a) vendor-specific objective evidence; (b) third-party evidence; or (c) estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method and also requires expanded disclosures. The guidance in this update is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. Early adoption is permitted. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position and results of operations. 16 Recent Pronouncements (continued) In January 2010, the FASB issued Accounting Standards Update No. 2010-06 (ASU 2010-06), Fair Value Measurements and Disclosures which amends ASC Topic 820, adding new requirements for disclosures for Levels 1 and 2, separate disclosures of purchases, sales, issuances, and settlements relating to Level 3 measurements and clarification of existing fair value disclosures. ASU 2010-06 is effective for interim and annual periods beginning after December 15, 2009, except for the requirement to provide Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December 15, 2010 (the Company’s fiscal year 2012); early adoption is permitted. The Company is currently evaluating the impact of adopting ASU 2010-06 on its financial statements. 17 Table 5.1—Summary of Operations Revenues from continuing operations $
